Citation Nr: 0515966	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to April 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2005, the veteran testified 
at a hearing before the undersigned.

Entitlement to service connection for a low back strain was 
previously denied by the RO in March 1994 and June 1995 
rating decisions.  These decisions became final when not 
timely appealed.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since the final June 1995 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  In March 1994 and June 1995 rating decisions, entitlement 
to service connection for low back strain was denied.  The 
veteran was provided notice of the denials and did not 
thereafter appeal.

2.  The evidence received since the June 1995 RO decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for low back disorders.

3.  The veteran's L5-S1 central bulging disc with focal 
herniation, degenerative disc disease at L4-L5 and L5-S1, and 
an annular tear and epidural extension at L4-L5 and L5-S1, 
are the result of injuries that occurred while on active 
duty.


CONCLUSIONS OF LAW

1.  Since a June 1995 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for low back 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Resolving reasonable doubt in the veteran's favor, L5-S1 
central bulging disc with focal herniation, degenerative disc 
disease at L4-L5 and L5-S1, and an annular tear and epidural 
extension at L4-L5 and L5-S1 were incurred during military 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The veteran contends that current low back disorders were 
caused by any injury he sustained while in military service.  
In the March 1994 rating decision, service connection was 
denied for low back strain because it was a temporary 
condition that had resolved with treatment.  In the June 1995 
rating decision, service connection was denied for a low back 
strain because there was no evidence of a chronic low back 
disorder in military service or that current low back 
disorders were caused by military service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's June 1995 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, this evidence includes for the first 
time medical opinion evidence that current low back 
disorders, variously diagnosed as possible arthritis, low 
back pain, L5-S1 ventral bulging disc with focal herniation, 
degenerative disc disease at L4-L5 and L5-S1, and an annular 
tear and epidural extension at L4-L5 and L5-S1, were caused 
by an in-service back injury.  See undated letter from 
Richard E. Miller, D.C., of Arrowhead Clinics; December 1998 
letter from Salvatore Assorgi, D.O., of South Coast Medical 
Group; undated letter from Randolph C. Bishop, M.D., of the 
Neurological Institute; VA examination report dated in 
February 1999; and June 2000 letter from Frank R. Collier, 
Jr., M.D., of South Coast Medical Group.  Also see an August 
2001 computerized tomography (CT). 

As service connection may be granted where disability was 
caused or aggravated by military service, 38 C.F.R. § 3.303 
(2004), these statements are so significant that it must be 
considered to fairly address the merits of the claim.  Hence, 
the Board finds that the additional evidence is new and 
material, 38 C.F.R. § 3.156(a), and the claim of entitlement 
to service connection for low back disorders is reopened.  
38 U.S.C.A. § 5108.

Service Connection Claim

Having found that the veteran presented new and material 
evidence to reopen the claim of entitlement to service 
connection for low back disorders, the Board next turns to 
the merits of the underlying claim.

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post 
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Under 38 
C.F.R. § 3.303 service connection may only be granted if the 
veteran has a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  

As reported above, the veteran reported at both his personal 
hearing and in writings to the RO that current low back 
disorders were caused by multiple low back injuries/strains 
that occurred while in military service. 

Service medical records show the veteran's complaints and 
treatment for low back pain diagnosed as a strain.  See 
service medical records dated in September 1987, July 1992, 
and August 1992; examinations dated in April 1992, October 
1992, and March 1993. 

Post service medical records also show the veteran's 
complaints and treatment for low back pain variously 
diagnosed as possible sacroiliac arthritis, low back pain, 
L5-S1 central bulging disc with focal herniation, 
degenerative disc disease at L4-L5 and L5-S1, and an annular 
tear and epidural extension at L4-L5 and L5-S1.  See 
treatment records from South Coast Medical Group and 
Neurological Institute dated from October 1998 to June 2000; 
CTs dated in September 1998 and August 2001; magnetic 
resonance imaging evaluation (MRI) dated in October 1998; VA 
examinations dated in November 1997 and February 1999; and 
Workmen's Compensation records dated in November 1998.

As reported above, the February 1999 VA examiner opined that 
the veteran's current low back disorders are related to his 
military service.  This opinion is shared by several private 
care providers as noted above, to include an undated letter 
from Dr. Miller; a December 1998 letter from Dr. Assorgi of 
South Coast Medical Group; an undated letter from Dr. Bishop 
of the Neurological Institute; and a June 2000 letter from 
Dr. Collier of South Cost Medical Group.  

While the veteran did file a claim for Workmen's 
Compensation, the records show that the claim was denied in 
November 1998.  Accordingly, the Board finds that the medical 
opinion evidence linking the veteran's current low back 
disorders to military service stands essentially 
uncontradicted by any other medical evidence of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

Under such circumstances the Board finds that the medical 
evidence of record shows that a L5-S1 central bulging disc 
with focal herniation, degenerative disc disease at L4-L5 and 
L5-S1, and an annular tear and epidural extension at L4-L5 
and L5-S1 were incurred during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for these disorders is 
granted.

Regarding the application of the Veterans Claims Assistance 
Act of 2000, the decision constitutes a complete grant of the 
maximum benefit allowable by law or regulation.  Therefore, a 
discussion of the Veterans Claims Assistance Act of 2000 and 
the effect it had on the appellant's claim is not required.




ORDER

Service connection for a L5-S1 central bulging disc with 
focal herniation, degenerative disc disease at L4-L5 and L5-
S1, and an annular tear and epidural extension at L4-L5 and 
L5-S1 is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


